Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000828
                                                          05-DEC-2014
                                                          10:05 AM



                            SCWC-13-0000828

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                          TYRONE WILLIAMS,
                   Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-13-0000828; CR. NO. 11-0183; CR. NO. 12-1-0814)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Tyrone Williams’s

Application for Writ of Certiorari filed on October 20, 2014, is
hereby rejected.

          DATED:   Honolulu, Hawai#i, December 5, 2014.

Taryn R. Tomasa                  /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson